Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-21 are presented for examination.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 Claim 21, the generic place holder “data preprocessing module” and “classifier” couple with function “configure to”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the specification in Par. [0037], discloses the system A data conversion system 100 includes a data preprocessing module 111 and a classifier 112.there is no clear structure defined and thus, under its broadest reasonable interpretation, it can be software per se. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-14 and 17-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “data preprocessing module” and “classifier” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Per the analysis in the above interpretation section, the limitations above as defined by the specification reveal that the corresponding “system” and “module” relate to software and lack physical structure, thus rendering the limitations rejected under the basis of 112b.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new mater (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 The term “minimal” in claims 10, 12-14 and 17 is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification, for example, Par.[0080]-[0084] does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purpose, claims limitation has been given the broadest reasonable interpretation.  Applicant may overcome the rejection by amending the claims or by explaining how the claim limitation should interpreted to have met and boundary.  
As per claim 18-20, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 17. They are therefore rejected as set forth above.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function of “data preprocessing module” and “classifier”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data.
The independent claim 1, recites a method comprising a series of acts or steps, which is a statutory category of invention.
	The claim 1 recites the step of: receiving the time-series sensor data, arranging and providing the 2D data array to convolution neural network model; identifying the pattern of the sensor data with predetermine fault condition and classifying the electronic device include a fault based on the patent of the fault condition.
i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving collect sensors data (gathering information, see MPEP 2106.05 I A) and arrange the data (organizing the data), for example, in 2D, In addition, the limitation, identifying the pattern, falls under the category of a mental process in that a person could compare the sensor data to the prior data (fault condition) and the limitation, classifying, also falls under the category of a mental process in that a person could classifying based on the comparison the sensor data to the pervious defect pattern of electronic device/machine. That is, other than reciting, a sensor data, and convolution neural network model, nothing in the claim precludes the above steps from being practically performed in the mind, or falling under organizing human activity; therefore,  such limitations performed in the human mind, or by a human using a pen and paper. Thus, the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
The judicial exceptions are not integrated into a practical application.  In particular, the claim recites additional elements of “receiving data from sensors”, and “convolution neural network model” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exceptions using a generic component (MPEP 2106.05(f)).  The limitation of receiving data from sensors amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on the received data (i.e., identify and determine the defect condition) amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)). Note that “convolution neural network model”is well-understood, routine, conventional, see Gventer (US 2003/0028353), or references cited below in the rejections under 35 U.S.C. § 103. The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “convolution neural network model” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exceptions using a generic computer component (MPEP 2106.05(f)). In addition, the limitation of receiving data from sensors amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details of the received data amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Thus, when taken alone, the individual elements do not amount to significantly more than the above-identified judicial exceptions (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus, the claim is not patent eligible.
The independent claims 16 and 21, recites a method and an apparatus, i.e. a machine, which is a statutory category of invention. The recited system however executes a similar abstract method to that recited in claim 1 and is considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1. Note that the data processing apparatus is merely considered applying the exception with a generic computer — see MPEP 2106.04(a)(2) III C. Thus, claims 16 and 21 also is not patent eligible.
Claims 2-3 and 18, the electrical device is a glass panel of display (insignificant extra-solution activity, see 2106.04(a)(2) IN A regarding displaying information). Thus this claim recites an abstract idea.
Claims 4 and 19, the convolutional neural network model is VGG, Resnet, Alexnet, or Squeezenet (insignificant extra-solution activity, see 2106.04(a)(2) IN A regarding displaying information). Thus, this claim recites an abstract idea.
Claim 5, classify by type and location fault condition (mental process). Thus this claim recites an abstract idea.
Claims 6 and 7, separate data and discarding the defect device (human activate). Thus this claim recites an abstract idea.
Claims 8-12 and 17 recites a method i.e. a machine, which is a statutory category of invention. The recited system however executes a similar abstract method to that recited in claim 1 and is considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1. Note that the data processing apparatus is merely considered applying the exception with a generic computer — see MPEP 2106.04(a)(2) III C. Thus, claims 16 and 21 also is not patent eligible.
Claims 13 and 14, sampling and resampling the sensor data (insignificant extra-solution activity, see 2106.04(a)(2) Il A regarding displaying information). Thus, this claim recites an abstract idea.
Claim 15, determining, shifting and normalizing (the limitations may be based on mathematical concepts) Thus, this claim recites an abstract idea.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1	Claim(s) 1, 5-6, 12-13, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 2018/0096243) in view of Sun et al. (US 2018/0260704 A1). 
Regarding claims 1 and 21, Patil discloses a method and an apparatus comprising (abstract, a system and method associated with anomaly classification):
 a processor (Fig. 7, processor 710); and 
a memory (Fig. 7, memory 730) for storing processor-executable instruction (store instruction and program 712/714), wherein the processor (710) is configured to run a data analytic model (neural testing unit 408) a convolutional neural network model (element 400, [0029], [0040, [0046], The processor 710 performs instructions of the programs 712, 714, and the processor 710 is receive data from a machine and may create a model based on the data and/or may also detect and/or classify anomalies using convolutional neural network model 120) and wherein the data analytic model/convolutional neural network model includes a data preprocessing module([0034], [0041], the raw time-series data 605 may be preprocessed at 615) module and a classifier (classification function 140), 
wherein the data preprocessing module (preprocessed at 615) is configured to:
 	receive a plurality of time-series sensor data obtained in one or more manufacturing processes of an electronic device (Fig. 3, [0032] At S310, a plurality of time-series data from one or more sensors associated with a machine is received);
arrange the plurality of time-series sensor data in a two-dimensional (2D) data array ([0028], [0043], the plurality of time-series sensor data arranged anomaly or not anomaly)  
wherein the classifier is configured to:
identify, using the data analytic model/convolution neural network model, a pattern in the 2D data array that correlates to a -7-fault condition ([0033], [0044], the convolution neural network model trained (e.g., taught which features are normal and which are anomalies) Labeling the assigning of the anomaly a unique identifier that is associated with a plurality of anomaly features); and 
classify, using the data analytic model/convolution neural network model, whether the electronic device includes a fault based on the pattern correlating to the fault condition ([0016],-[0018], [0028],  the data 210 is initially compared to known time-series data associated with a machine to determine the presence of an anomaly, two different probabilities may be provided: the first being a probability of the output of the second inner product 250 comprises an anomaly and the second being a probability that the output of the second inner product 250 does not comprise an anomaly. The first inner product and the second inner product may be associated with a classifier).
 However, Patil does not specifically disclose a plurality time-series sensor data in a two-dimensional (2D) data array provided to the convolution neural network model.
Sun disclose a plurality time-series sensor data in a two-dimensional (2D) data array provided to the convolution neural network model ([0074], the data matrix 1202 can be an array of data elements associated with the multi-dimensional time series data 114 and the data matrix 1202 can be a set of inputs for output data (e.g., a machine learning model, a neural network model, etc.) generated by a convolutional neural network system of the convolutional neural network component 202. Based on the data matrix 1202, the machine learning component 106 (e.g., the convolutional neural network component 202 and the classifier component 204) can generate the prediction data 116).
Patil and Sun are analogous art. They relate to the time series data to detect the abnormal event of the machine.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a system and method associated with anomaly classification of Patil for machine learning component that analyzes the first sequence of multi-dimensional time series data of Sun in order to quickly and accurately determine faults or anomalies associated with a machine as early as possible to provide time for a repair crew to address the determined or anomalies associated with the machine.

Regarding claim 16, Patil discloses a method comprising: providing a convolutional neural network model that is pre-trained (preprocessing data) with a first set of data having first forma (abstract, the method comprises receiving a plurality of time-series data from one or more sensors associated with a machine. The time-series data may be automatically passed through a convolutional neural network to determine reduced dimension data); receiving a second set of data having a second format (Fig. 2 and 2A,[0020], [0032], Data from the data input device 110 may be fed into a convolutional neural network system 120); converting the second format of the second set of data to the first format and generating a third set of data (Fig. 2 and 2A , [0016], [0020]-[0023], , data 210 from a data input device may be processed by a feature learning function by passing the data 210 through a plurality of convolutional neural network layers. In some embodiments, each of the plurality of convolutional neural network layers may utilize rectified linear units); re-training the convolutional neural network model with the third set of data ([0020]-[0023], [0032]-[0033], for a convolutional neural network to learn about specific features of a signal, as well as potential anomalies, the convolutional neural network must first be trained (e.g., taught which features are normal and which are anomalies). 
Patil dose not specifically disclose obtaining an updated convolutional neural network mode.
Sun discloses obtaining an updated convolutional neural network mode ([0027], [0036], a number of layers for a convolutional neural network associated with the convolutional neural network system is modify and a multi-dimensional time series data is adjusting the convolutional neural network system based on feedback data indicative of information for tuning the convolutional neural network system).
Patil and Sun are analogous art. They relate to the time series data to detect the abnormal event of the machine.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a system and method associated with anomaly classification of Patil for machine learning component that analyzes the first sequence of multi-dimensional time series data of Sun in order to quickly and accurately determine faults or anomalies associated with a machine as early as possible to provide time for a repair crew to address the determined or anomalies associated with the machine.
Regarding claim 5, Patil discloses the results of the -2-classifying includes a type and a location of the fault condition (Fig. 8, [0040], Classification of a determined feature space and map based on a convolutional neural network testing process).
Regarding claim 6, Patil discloses the plurality of time-series sensor data is separated from each other within the second 2D data array (Fig 10, [0069], FIG. 10, the data periods 902a-g can be divided into a set of sequences of multi-dimensional time series data).
Regarding claim 12, the combination of Patil and Sun disclose:
Patil disclose receiving a plurality of time-series sensor data sets, wherein each of the plurality of time-series sensor data sets includes data corresponding to a plurality of processing steps in the one or more manufacturing processes (Fig. 3, [0032] S310, a plurality of time-series data from one or more sensors associated with a machine is received); comparing data sizes of each of the plurality of processing steps in the plurality of time- series sensor data sets (Fig. 5, compute each of the input of the time-series data); 
And Sun discloses determining a time-series sensor data set among the plurality of time-series sensor data sets that has a minimal step size for each processing step ([0027], processing time and/or an amount of processing for predicting an event associated with multi-dimensional time series data can be reduced; mapping time-series sensor data corresponding to a respective process step in remaining time-series sensor data sets to have the minimal step size (Fig. 7 and Fig. 13); and   generating the 2D data array for each of the plurality of time-series sensor data sets by combining respective process steps that are mapped to the minimal step size ([0033], [0036], generating the plurality of sequences of multi-dimensional time series data (e.g., the first sequence of multi-dimensional time series data and the second sequence of multi-dimensional time series data and modifying, by the system, a size of the data matrix based on the prediction data). 
Regarding claim 13, Patil discloses selecting first data samples of the minimal step size when mapping the time-series sensor data ([0018], [0025], Each convolutional layer may be comprised of kernels (i.e., filters) that are smaller than the dimensions of the input data window. Kernel upon convolution may give rise to a locally connected receptive field. K filters may be convolved with the input data to produce k feature maps, and further each feature map may be subsampled typically with mean or max pooling over p x p contiguous regions of the input data where p may range between 2 and 5 regions based on a size of the input data).

6.2	Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 2018/0096243) in view of Sun et al. (US 2018/0260704 A1) further in view of Liu et al. (US 2016/0364849 A1). 
Regarding claims 2-3 the combination of Patil and Sun disclose the limitation of claim 1 and in addition, Patil discloses the detecting the defect of machine (e.g., an engine, a turbine, an aircraft, a rail vehicle) or and Sun discloses the detecting the defect of semiconductor equipment. However, Patil and Sun do not mention that the electronic device is the display device or the glass panel of the display device. Liu discloses such limitations in Par. [0024], [0047], [0085, abstract, provide a defect detection method for a display panel based on histogram of oriented gradient, a display panel based on histogram of oriented gradient outcomes an accurate and fast detection for detects in the display pane.
Patil, Sun and Liu are analogous art. They relate to the defect detection.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the input samples to train the classifier model to recognize the defects of the display panel of Liu for the system and method of Patil and Sun, as state above, in order to detect defects in display panels by an automatic way accurately and quickly.

6.3	Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 2018/0096243) in view of Sun et al. (US 2018/0260704 A1) further I n view of Beiser et al. (US 2019/0221090).
Regarding claim 4, combination of Patil and Sun disclose the limitation of claim 1 as state above, but Patil and Sun fail to discloses the limitation of claims 4 and 7. However, Beiser discloses the limitations of claims 4 and 7 as show below:
Regarding claim 4, Beiser discloses the convolutional neural network model is VGG, Resnet, Alexnet, or Squeezenet ([0080], using a dedicated object classification convolutional network for each frame, such as visual geometry group (VGG) classifier 720).
Regarding claim 7, Beiser discloses discarding the electronic device that includes the fault during the one or more of the manufacturing processes [0090], the time-based selection, there is a filtering of abnormal features, as indicated in operation 1003. The decision to omit abnormal features may be based on the normalized abnormality score related to each feature, and on user feedback obtained in operation 1008).
Patil, Sun and Beiser are analogous art. They relate to the defect detection.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute filtering of abnormal features of Beiser for the system and method of Patil and Sun, as state above, in order to generating events with the abnormal features and prioritizing the abnormal events for operators according to the current rank.


6.4	Claim(s) 8-11, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 2018/0096243) in view of Sun et al. (US 2018/0260704 A1) further in view of Cantwell (US 2018/0082201).
Regarding claims 8-11, 14-15 and 17 combination of Patil and Sun disclose the limitation of claims 1, 12 and 16, as state above, but Patil and Sun fail to discloses the limitation of claim 8-11, 14-15 and 17. However, Cantwell discloses the limitations of claims 8-11, 14-15 and 17 as show below:
Regarding claim 8, Cantwell discloses placing the plurality of time-series sensor data into a raw trace data array having a first dimension corresponding to a number of sensors and a second dimension corresponding to a number of data samples for each of the sensors ([0037] FIG. 4. One or more sensors may generate the time-series data 402 during a process (e.g., a manufacturing process). The time-series data 402 may include a first plurality of data points. The first plurality of data points may include data points at samples of the time-series data 402); determining whether the raw trace data array fits into the 2D data array (Fig. 5, [0039] Returning to FIG. 2, at block 206, processing logic of the time-series transition analysis system 102 generates randomized data point combinations using a set of randomized data points 502 that are within a time window 506); splitting the raw trace data array into a plurality of raw trace data arrays (Fig. 14,[0055], having two different 2D time series sample data); and placing the plurality of raw trace data arrays into the 2D data array (Fig. 11 and Fig. 12).
Regarding claim 9, Cantwell discloses each of the plurality of raw trace data arrays includes an overlap area (Fig. 11A-11D, each of the plurality time series data are overlaps each other). 
Regarding claim 10, Cantwell discloses receiving a plurality of time-series sensor data sets having different numbers of data samples (Fig. 4 and 5, collect different sample of the time series data form the sensors); determining a time-series sensor data set among the plurality of time-series sensor data sets that has a minimal number of data samples([0045]-[0047], Fig. 7A and 7B, each training sample  that includes a randomized data point combination, the Euclidean distance between this sample and all others in the training set can be computed and the kth smallest value are stored); and resizing remaining sensor time-series data sets of the plurality of time-series sensor data sets to have the minimal number of data samples ([0028], [0047], multiple dimensions to reduce  multiple-dimension inputs to a single metric (e.g., the kth distance between the sample  and the training data). In examining FIG. 6 for all potential values, one minimum is at the excursion location of about [0,4]. FIGS. 7A-7B illustrate the kNN metric for multiple input patterns and shows the minimum appears at about [0,4]).
 Regarding claim 11, Cantwell discloses determining a subset of the plurality of time-series sensor data that correlate to the fault -3-condition ([0062] Time-series transition analysis may be used for anomaly detection; fault detection and classification (FDC) automatically searches recipe sensor data for known defects and/or abnormal signatures; and rearranging the 2D data array to place the subset of plurality of time-series sensor data in a vicinity to each other ([0050]-[0052],Fig. 8 and 9, adjusting the slope of the logistic regression 802 changes the probability of samples the time series data close to the reflection 804).
Regarding claim 14, Cantwell discloses resampling the time-series sensor data with decimation to obtain a resampled time-series sensor data having the minimal step size ([0043], [0045], the process is repeated for all samples in the training set yielding the neighbor or limit vector L with n elements. The neighbor or limit vector L may be used to create a well-separated training set to train a simple classifier. Random samples from the training set may be selected to compute k.sub.nn=small.sub.k(x.sub.j−X) for each sample. Random samples not from the training set may be selected and the k.sub.nn value computed for visualization purposes) .
Regarding claim 15, Cantwell discloses determining an average of the plurality of time-series sensor data ([0045],[0070], time-series transition analysis may receive data measured/calculated by three sensors); shifting each of the plurality of time-series sensor data to place the average at a zero ([0067], the new time-series data 1302a is shifted relative to the time-series data 402 and the probability of match is about 0.6.); -4-and normalizing each of the plurality of time-series sensor data within a range between -1 and +1 (Fig. 5B, the sample time series data 507 is between -1 to 1 range).
Regarding claim 17, the rejection of claims 8-12 are applied. 

6.5	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 2018/0096243) in view of Sun et al. (US 2018/0260704 A1) further in view of Cantwell (US 2018/0082201) and further in view of Liu et al. (US 2016/0364849 A1).
Regarding claim 18, the combination of Patil, Sun and Cantwell disclose the limitation of claims 16 and 17, and the detecting the defect of machine (e.g., an engine, a turbine, an aircraft, a rail vehicle) or semiconductor equipment. However, Patil and Sun do not mention that the electronic device is the display device or the glass panel of the display device. Liu discloses such limitations in Par. [0024], [0047], [0085, abstract, provide a defect detection method for a display panel based on histogram of oriented gradient, a display panel based on histogram of oriented gradient outcomes an accurate and fast detection for detects in the display pane.
Patil, Sun, Cantwell and Liu are analogous art. They relate to the defect detection.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the input samples to train the classifier model to recognize the defects of the display panel of Liu for the system and method of Patil, Sun and Cantwell, as state above, in order to detect defects in display panels by an automatic way accurately and quickly.
6.6	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US 2018/0096243) in view of Sun et al. (US 2018/0260704 A1) further in view of Cantwell (US 2018/0082201) and further in view of Beiser et al. (US 2019/0221090).
Regarding claims 19-20, combination of Patil, Sun and Cantwell disclose the limitation of claims 16 and 17, as state above, but Patil, Sun and Cantwell fail to discloses the limitation of claims 19-20. However, Beiser discloses the limitations of claims 19-20 as show below:
Regarding claim 19, Beiser discloses the convolutional neural network model is VGG, Resnet, Alexnet, or Squeezenet ([0080], using a dedicated object classification convolutional network for each frame, such as visual geometry group (VGG) classifier 720).
Regarding claim 20, Beiser discloses discarding the electronic device that includes the fault during the one or more of the manufacturing processes [0090], the time-based selection, there is a filtering of abnormal features, as indicated in operation 1003. The decision to omit abnormal features may be based on the normalized abnormality score related to each feature, and on user feedback obtained in operation 1008).
Patil, Sun and Beiser are analogous art. They relate to the defect detection.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute filtering of abnormal features of Beiser for the system and method of Patil, Sun and Cantwell, as state above, in order to generating events with the abnormal features and prioritizing the abnormal events for operators according to the current rank.

Citation Pertinent prior art
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al.  (US 10,354,462) discloses analyzing a health status of a component of vehicles. The system includes an electronic device. The system also includes a sensor designed to detect sensor data corresponding to at least one performance characteristic of the electronic device. The system also includes a memory designed to store a machine learning algorithm. The system also includes a machine learning processor coupled to the sensor. The machine learning processor is designed to receive the sensor data and generate, using the machine learning algorithm, a model of the electronic device to determine a T squared threshold and a Q threshold. The machine learning processor is also designed to perform a T squared analysis of the electronic device by comparing a T squared value to the T squared threshold, and to perform a Q analysis of the electronic device by comparing a Q value to the Q threshold. The machine learning processor is also designed to determine that the model of the electronic device is faulty when the T squared value is less than the T squared threshold and the Q value is greater than or equal to the Q threshold. The machine learning processor is also designed to generate a new model of the electronic device or update the model of the electronic device when the model of the electronic device is determined to be faulty.

Murphey et al. (Model-Based Fault Diagnosis in Electric Drives Using Machine Learning ) discloses Fault diagnostics in electric drive can be performed by developing an intelligent system that can learn to detect signal faults under various faulty circuit conditions The challenges in developing such robust diagnostic systems lie in the fact that it is easier to identify signatures of a faulty condition against the normal condition, whereas signal signatures of one fault against another one are often quite subtle. We model the fault diagnostics in electric drive as a multi-class classification problem. The input space consists of relevant signals (e.g. voltages and currents among others) from the electric drive system, and the output space consists of class labels, {f0, f1, …, fk}, where f0 is considered to be the normal operational condition, and f1 through fk are the k faulty conditions in the electric drive, which in our case correspond to the 6 switches, one open at a time, and the three cases of post-short-circuits.
Gventer (US 2003/0028353) discloses an artificial Neural Net (ANN) coupled with an Expert System (ES) which monitors production test plans in real-time is provided. The ANN recognizes and classifies production yield patterns occurring at individual tester, complete test stage, and production line test aggregation and executes a proscribed range of responses. The ANN will automate human statistical analysis and line monitoring functions, identify emerging yield trends, identify proximate cause of a yield-degrading event, classify event severity, and provide conclusion accuracy.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.

/KIDEST BAHTA/                  Primary Examiner, Art Unit 2119